Name: Commission Regulation (EC) No 955/97 of 29 May 1997 laying down detailed rules for the management of an annual tariff quota of 5 000 tonnes of fish food covered by CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 pursuant to Council Decision 97/126/EC originating in the Faeroes
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  agricultural activity;  Europe
 Date Published: nan

 No L 139/8 EN Official Journal of the European Communities 30 . 5 . 97 COMMISSION REGULATION (EC) No 955/97 of 29 May 1997 laying down detailed rules for the management of an annual tariff quota of 5 000 tonnes of fish food covered by CN codes ex 2309 90 10, ex 2309 90 31 and ex 2309 90 41 pursuant to Council Decision 97/126/EC originating in the Faeroes whereas therefore Commission Regulation (EEC) No 641 /92 f), as last amended by Regulation (EC) No 1302/96 (8), is obsolete and should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Products falling within CN codes ex 2309 90 10 , ex 2309 90 31 and ex 2309 90 41 originating in the Faeroes and qualifying under an annual tariff quota of 5 000 tonnes at zero customs duty pursuant to the arrangements laid down in the arrangement concluded betwen the Community, of the one part, and the Government of Denmark and the Home Government of the Faeroes, of the other part, may be imported into the Community in accordance with the provisions of this Regulation . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 97/ 126/EC of 6 December 1996 concerning the conclusion of an agree ­ ment between the European Community, of the one part, and the Government of Denmark and the Home Govern ­ ment of the Faeroes, of the other part ('), and in particular Article 2 thereof, Whereas, pursuant to the abovementioned agreement, all Community importers should be guaranteed access to the annual tariff quota of 5 000 tonnes of fish food origin ­ ating in the Faeroes provided for in Protocol 4 to the abovementioned agreement and whereas provision should be made for the application of a customs duty of ECU 0 per tonne until such time as that quantity is used up; Whereas this method of administration calls for close cooperation between the Member States and the Commis ­ sion and whereas the latter needs in particular to be able to monitor progress in the use of the tariff quotas and to inform the Member States thereof; Whereas provision should be made for licences covering imports of the products in question to be issued for up to the quantity laid down after a period for reflection and, where appropriate, for the fixing of a single percentage reduction in the quantites applied for; Whereas the origin of the products should be checked in particular by making the issue of import licences con ­ ditional on the presentation of proof of origin issued or compiled in the Faeroes; Whereas the information to appear in applications and licences should be stipulated norwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 (2), as last amended by Regulation (EC) No 495/97 (3); Whereas, with a view to the sound management of the arragements laid down, provision should be made, notwithstanding Article 10 of Commission Regulation (EC) No 11 62/95 (4), as last amended by Regulation (EC) No 1 527/96 0, for the security for import licences under those arrangements to be set at ECU 25 per tonne ; Whereas Decision 97/ 126/EC ended the previous agree ­ ment annexed to Council Decision 91 /668 /EEC (6); Article 2 To qualify for the zero customs duty provided for in this Regulation, when released for free circulation , goods must be accompanied by proof of origin , an EUR.l certificate or a declaration on an invoice, issued or compiled in the Faeroes in accordance with Annex IV to Protocol 3 to the abovementioned bilateral agreement for the products in question . Article 3 1 . Import licence applications shall be submitted to the competent authorities in a Member State not later than 1 p.m. (Brussels time) on the first working day of the week. Licence applications must cover a quantity equal to or greater than 5 tonnes in product weight but not ex ­ ceeding 200 tonnes . 2 . The Member States shall forward import licence applications to the Commission by telex or fax not later than 6 p.m. (Brussels time) on the day of submission . (') OJ No L 53, 22. 2. 1997, p. 1 . (2) OJ No L 331 , 2 . 12. 1988 , p. 1 . ( 3 ) OJ No L 77, 19 . 3 . 1997, p. 12 . (4) OJ No L 117, 24 . 5 . 1995, p. 2 . ( 5) OJ No L 190, 31 . 7. 1996, p. 23 . 6) OJ No L 371 , 31 . 12 . 1991 , p. 1 . 0 OJ No L 69, 14. 3 . 1992, p . 23 . 8 OJ No L 167, 6 . 7 . 1996, p . 8 . 30 . 5 . 97 PENI Official Journal of the European Communities No L 139/9  Zollfrei (Artikel 1 der Verordnung (EG) Nr. 955/97)  Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  «Ã ¼Ã ·Ã ´Ã ­Ã ½ » [Ã ¬Ã Ã ¸Ã Ã ¿ 1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 955/971  Zero duty (Article 1 of Regulation (EC) No 955/97)  Droit de douane «zÃ ©ro » [article 1 er du rÃ ¨glement (CE) n0 955/971  Dazio doganale «0 » [articolo 1 del regolamento (CE) n . 955/97]  Nuldouanerechten (artikel 1 van Verordening (EG) nr. 955/97) 3 . By no later than the Friday following the day of submission of applications, the Commission shall deter ­ mine the extent to which licence applications may be accepted and shall notify the Member States thereof by telex or fax . 4 . On receipt of the Commission's notification , the Member States shall issue the import licences. Notwith ­ standing Article 21 ( 1 ) of Regulation (EEC) No 3719/88 , the term of validity of licences shall be calculated from the day of their actual issue . 5 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not exceed that indicated in sections 17 and 18 of the import licence . The figure '0 ' shall be entered to that end in section 19 of the licence . Article 4 In the case of products to be imported at zero customs duty as provided for in Article 1 , import licence applica ­ tions and licences shall show: (a) in section 8 , the word 'Faeroes'. Licences shall carry with them an obligation to import from that country; (b) in section 24, one of the following:  Direito aduaneiro zero [artigo 1 ? do Regulamento (CE) n ? 955/971  Tulliton/t (asetuksen (EY) N:o 955/97 1 artikla)  Tullsatsen 0 ecu/t (artikel 1 i fÃ ¶rordning (EG) nr 955/97). Article 5 Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for import licences pursuant to this Regulation shall be ECU 25 per tonne . Article 6 Regulation (EEC) No 641 /92 is hereby repealed . Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.  Derecho de aduana cero [articulo 1 del Regla ­ mento (CE) n ° 955/97]  Toldsatsen 0 ECU/t (artikel 1 i forordning (EF) nr. 955/97) This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 May 1997. For the Commission Franz FISCHLER Member of the Commission